Citation Nr: 1123439	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, and residuals thereof. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1962 to October 1966 with service in the Republic of Vietnam from August 1965 to June 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for squamous cell carcinoma of the right tonsil.   

In March 2011 a travel Board hearing was held at the RO before the undersigned and the transcript is of record. 

The issue has been recharacterized to comport with the evidence of record and the Veteran's testimony.


FINDING OF FACT

Squamous cell carcinoma of the right tonsil was not first shown during service or within the first post-service year, and the competent, credible evidence of record does not show that any current squamous cell carcinoma of the right tonsil, or residuals thereof, are otherwise related to any disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of squamous cell carcinoma of the right tonsil have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2008. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.   

The record does not contain any evidence, and the Veteran has testified that he is in receipt of retirement benefits only, not disability benefits, from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  

The VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  While there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274 at 1382 (Fed. Cir. 2010), Colantonio v. Shinseki, 606 F.3d 1378 at 1277 (Fed. Cir. 2010).  However, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not sufficient to demonstrate that the disability may be associated with service, as this would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d at 1278-1279.

The Veteran was not examined by VA in conjunction with the claims of service connection for squamous cell carcinoma right tonsil, and residuals thereof; however, no such examination is necessary in this case because the record does not reflect any indication, apart from the Veteran's generalized statement, that the claimed disorder "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Maldonado v. Shinseki, No. 09-3158 (U.S. Vet. App. June 2, 2011), slip op. at 4-5, the United States Court of Appeals for Veterans Claims (Court) found that the appellant's attempt to paint presumptive herbicide exposure combined with a prostate condition as per se evidence of an in-service incurrence, for the purposes of a nexus examination, amounts to an attempt to expand McLendon beyond what is reasonably contemplated by this Court's jurisprudence.  Although the appellant is correct that the threshold for the third element is low, it is a threshold nevertheless and cannot be treated as a mere formality.  The fact that two conditions affect the same body part is not alone sufficient to indicate to a lay adjudicator that they may share a similar etiology.  Ultimately, the appellant's argument amounts to an assertion that all medical conditions might be related to herbicide exposure until the possibility is disproven and, therefore, a Vietnam veteran is entitled to a medical nexus opinion as to every claimed condition, without any preliminary indication of a potential nexus.  This is an inaccurate statement of the law and finding otherwise would essentially read the third element out of the test from McLendon (also citing to Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  

The Board observes that this decision is nonprecedential.   See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].

As applied to this case, an argument that presumptive herbicide exposure combined with right tonsil cancer is per se evidence of an in-service incurrence and entitlement to a nexus examination would be an inaccurate statement of the test from McLendon. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A Veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as squamous cell carcinoma right tonsil, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (a).  However, the record does not reflect that the Veteran's squamous cell carcinoma right tonsil developed to degree of 10 percent within one year from the date of termination, October 1966.  38 C.F.R §3.309(a)   

The Veteran contends that his squamous cell carcinoma, right tonsil, is a result of herbicide exposure in service.  The RO has confirmed that the Veteran had the requisite service in the Republic of Vietnam and he is presumed to have been exposed to herbicides; however, the Veteran's squamous cell carcinoma right tonsil is not included in the list of presumed service connection conditions pursuant to 38 C.F.R. §3.309(e) for diseases associated with exposure to certain herbicide agents.  Only conditions included at 38 C.F.R. § 3.309(e) will be presumptively service connected if there was exposure to herbicides, i.e. Agent Orange, and the disease manifests to a degree of 10 percent or more at any time.  As squamous cell carcinoma of the right tonsil, or residuals thereof, are not listed, there is no presumed service connection for this disease under 3.309(e).  

Notwithstanding, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service treatment reports do not contain any reference to squamous cell carcinoma right tonsil or any symptoms related to such during service.  The Veteran's October 1966 exit examination was normal.  

Both the Veteran's testimony and private medical treatment notes establish that he was diagnosed with squamous cell carcinoma right tonsil in August 1999, more than 30 years post service.  

VA and private medical treatment notes were received.  Private records report that the Veteran was treated for squamous cell carcinoma right tonsil.  VA records reveal that the Veteran was status-post right tonsil cancer, status post symptoms and radiation.  Neither VA nor private records contain any opinions as to the cause of the Veteran's squamous cell carcinoma, right tonsil.  

At the Board hearing the Veteran testified that his oncologist did not offer a specific opinion as to the cause of the right tonsil cancer, but told him it could be tobacco, alcohol or other things in the air.  The Veteran testified that he smoked for ten years, from 1965 to 1975.  The Veteran also reported that the oncologist never asked about Agent Orange or Vietnam service.  

The Veteran genuinely believes that his squamous cell carcinoma of the right tonsil and residuals thereof, are due to exposure to Agent Orange in service.  However there are no medical opinions finding that his squamous cell carcinoma right tonsil was due to exposure to herbicides in service.  As discussed above, only conditions listed at 38 C.F.R. § 3.309(e) will be presumptively service connected due to exposure to herbicides.  

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of squamous cell carcinoma right tonsil, and residuals thereof, and whether it was caused by exposure to herbicides in service.  As such, his views regarding causation are of no probative value and are outweighed by the lack of objective evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran argues that the presumptive service connection standard should include tonsil cancer.  To some extent, the Veteran appears to be raising an argument couched in equity.  While sympathetic to the Veteran, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This case is decided based on the application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

In sum, there is no competent and credible evidence of in-service squamous cell carcinoma of the right tonsil, and residuals thereof, or that the Veteran's current squamous cell carcinoma of the right tonsil, and residuals thereof, are related to any injury, disease or event in service, including herbicide exposure.  Accordingly, service connection for squamous cell carcinoma of the right tonsil, and residuals thereof, is not warranted.

The preponderance of the evidence is against the claim of service connection for squamous cell carcinoma of the right tonsil, and residuals thereof; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Entitlement to service connection for squamous cell carcinoma of the right tonsil, and residuals thereof, is denied. 




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


